Case 17-00054-RLM-13           Doc 64 Filed 10/25/19 EOD 10/25/19 11:10:50                    Pg 1 of 2
                             SO ORDERED: October 25, 2019.




                             ______________________________
                             Robyn L. Moberly
                             United States Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   IN RE:                                                       CASE NO. 17-00054-RLM

   MARK WAYNE LOGAN AND
   JENNIFER ANN LOGAN                                           Chapter 13
      DEBTOR(S).

                                                 ORDER

        A hearing was held on October 22, 2019 as to Debtors’ objection to Trustee’s Motion to Dismiss

and Debtor’s Motion to Determine Validity of Payment Change.

       IT IS THEREFORE ORDERED

               1. Debtors’ are allowed and authorized to pay their property insurance directly.

               2. The property insurance currently with USAA shall not be escrowed.

               3. US Bank Trust Assocation as Trustee of Cabana Series III Trust is to perform an

               updated escrow analysis based upon the above order within 30 days of the issuance of

               this order.

               4. US Bank Trust Assocation as Trustee of Cabana Series III Trust is to provide a full

               accounting of the current actual escrow balance prior to the December 10, 2019 hearing.

               5. US Bank Trust Assocation as Trustee of Cabana Series III Trust is strongly encouraged
Case 17-00054-RLM-13           Doc 64     Filed 10/25/19       EOD 10/25/19 11:10:50            Pg 2 of 2




               to attend the December 10, 2019 hearing and is further advised that failure to appear may

               result in the issuance of additional orders relating to the July 10, 2019 Notice of Payment

               Change filed by US Bank Trust Assocation as Trustee of Cabana Series III Trust.

       IT IS FURTHER ORDERED that this matter is shceduled for a review hearing on December 10,

2019 at 10:00 a.m.

                                                  ###
